internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-145589-10 date april ----------------------------- ---------------------- -------------- ------------------------- re --------------------------- ----------------------------- legend legend donor spouse trust x date year dear ------------------ ------------------------- ------------------------- ---------------------------------------------------- -------- ------------------ ------- this letter responds to your authorized representative’s letter of date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer_tax_exemption to a transfer to a_trust the facts and representations submitted are as follows donor created an irrevocable_trust trust on date to be held for the benefit of his descendants on the same day donor transferred dollar_figurex to trust donor and spouse relied on an attorney a tax analyst and a certified_public_accountant for tax_advice and to prepare the form sec_709 united_states gift and generation- skipping transfer_tax returns reporting the transfer however the gift was not reported donor and spouse will file gift_tax returns for year and will elect to treat the transfer to trust as made one-half by each spouse under sec_2513 donor is requesting an extension of time under sec_2642 to allocate his gst_exemption to his portion of the gift sec_2513 provides that a gift made by one spouse to any person other than the donor's spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor's spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states plr-145589-10 sec_2513 provides that the gift is treated as made one-half by each spouse only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all gifts made during the calendar_year by either while married to each other sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 as in effect for the tax years at issue provided that the dollar_figure amount under sec_2631 is to be adjusted for inflation for calendar years after and before sec_26_2632-1 of the generation-skipping_transfer_tax regulations as in effect at the time of donor’s transfer provided that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 the value of the property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of the transfer sec_2642 provides in part that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a plr-145589-10 reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly donor is granted an extension of time of days from the date of this letter to allocate gst_exemption to the transfer of dollar_figurex to trust the allocation will be effective as of the date of the transfer and the value of the transfer for gift_tax purposes will be used in determining the amount of gst_exemption to be allocated with respect to it the allocation should be made on form_709 united_states gift and generation- skipping transfer_tax return filed for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-145589-10 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by james f hogan branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
